EXHIBIT 10.6

OPTION AGREEMENT







THIS AGREEMENT is made and entered into this 18th day of December, 2009, by and
between MDI, Inc., a Delaware corporation (hereinafter referred to as the
"Grantee") and 214 Investments, Inc., a Texas corporation, (hereinafter referred
to as “Grantor”).




In consideration of the mutual promises and covenants contained herein, the
parties agree as follows:




1.

GRANT OF OPINION.  For and in consideration of the sum of $1,000.00 and other
good and valuable consideration paid by Grantee, receipt and sufficiency of
which are hereby acknowledged by Grantor, the Grantor herein grants to Grantee
the exclusive right, privilege, and option to purchase all of the issued and
outstanding membership interests of Monitor Dynamics, Inc, a Texas corporation
and a wholly owned subsidiary of Grantor (“Monitor”).




2.

EXERCISE.  This option shall first be exercisable by Grantee thirty (30) days
after execution hereof and may be exercised by Grantee any time thereafter on or
before the second anniversary of the Agreement ("Expiration Date") by written
notice to Grantor, which notice shall be effective upon the mailing or delivery
of said notice to the Grantor.




3.

SECURITIES PURCHASE AGREEMENT.  In the event that Grantee exercises this option,
the closing and the terms of said transaction shall take place pursuant to a
Securities Purchase Agreement substantially in the form attached as Exhibit A
and the purchase price shall be payable by means of Grantee’s cancellation of
that certain Note, by and between Grantor and Grantee dated December _, 2009 in
the principal amount of $757,500. The Securities Purchase Agreement shall be
signed and delivered by the parties within two (2) days of such exercise.




4.

ASSIGNMENT.  This option and all rights and obligations hereunder shall be
assignable by Grantee to one or more nominees of its sole choosing. Grantor may
not assign this Agreement or any rights under it.




5.

CONFIDENTIALITY.  Grantor and Grantee agree that this transaction is
confidential to the parties hereto and their respective successors and assigns
and neither party, except as required by law, will discuss or reveal any portion
of the contents of, or the existence of, this Option.




6.

BINDING EFFECT.  This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns, except as
otherwise provided aforesaid.




7.

LAW OF THE FORUM.  This Agreement is governed by and will be construed and
enforced in accordance with the laws of the State of Texas regardless of the
jurisdiction in which litigation relating to the subject matter hereof is
initiated or continued.  In the event any action is brought based on this
Agreement the venue for any such action will be any court of competent
jurisdiction of the State of Texas located in Bexar, County, Texas.

















--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Option Agreement to be
duly executed.







GRANTEE







MDI, INC.







/s/ John Linton_________________

By: John Linton

Its:  President







GRANTOR







214 INVESTMENTS, INC.







_/s/ Robert A. Schorr____________

By:   Robert A. Schorr

Its:   Officer












